Title: John Quincy Adams to Thomas Boylston Adams, 29 May 1778
From: Adams, John Quincy
To: Adams, Thomas Boylston



Paris May the 29 1778

I having wrote to my Mamma Sister and Brother Charles it is my duty to write to you also for if I do not write to you how can I expect that you will write to me for which reason I write to you as often as I can as you must also to me. Providence my dear Brother has seperated us so that we cannot expect to see one another very soon but there is yet one consolation Left us which is that we are not deprived of the Liberty of writing to one another which we must do as often as we can. I am &c.
